                       Case 1:19-cv-11691-DLC Document 58
                                                       57 Filed 12/01/20
                                                                11/30/20 Page 1 of 2




                                                 THE CITY OF NEW YORK
 JAMES E. JOHNSON                              LAW DEPARTMENT                                       MARK D. ZUCKERMAN
 Corporation Counsel                                100 CHURCH STREET                                           Senior Counsel
                                                    NEW YORK, NY 10007                          E-mail: mzuckerm@law.nyc.gov
                                                                                                         Phone: (212) 356-3519
                                                                                                           Fax: (212) 788-9776



                                                                         November 30, 2020


         VIA ECF
         The Honorable Denise L. Cote
         United States District Judge
         Southern District of New York
         500 Pearl Street
         New York, N.Y. 10007


                           Re: Kathy Camacho, et. al. v. City of New York, et. al., 19 CV 11096 (DLC);
                           Arisbel Gusman v. City of New York, et. al., 19 CV 11691 (DLC)

         Your Honor:

                         I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
         the City of New York, representing defendants in the above-referenced matter. I write jointly
         with plaintiffs’ counsel in both Camacho and Gusman to respectfully request that the discovery
         conference scheduled for Wednesday, December 2, 2020 at 2:00 p.m. be adjourned because
         video depositions of two of the Camacho plaintiffs are already scheduled for December 2, 2020,
         including the plaintiff Justine Rodriguez, at 2:00 p.m. that day. The parties have conferred and
         are available December 7, 2020 at 2:00 or later, or December 8 or 9 in the afternoons of those
         days, for the conference, should those dates and times be convenient for Your Honor.

                           This is the first request for an adjournment of the discovery conference.

                           Thank you for your consideration herein.
                                                                         Respectfully submitted,

                                                                         /s/ Mark D. Zuckerman

                                                                         Mark D. Zuckerman
                                                                         Senior Counsel

Granted. The conference will
take place on December 7, 2020
at 3:00pm.
12.1.2020
         Case 1:19-cv-11691-DLC Document 58
                                         57 Filed 12/01/20
                                                  11/30/20 Page 2 of 2




cc: All Counsel (via ECF)




                                       2
